Citation Nr: 0834502	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  01-04 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dental trauma due to a 
shell fragment wound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to October 
1970.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This matter was remanded in March 2007.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran also appealed a denial of service connection for 
hypertension.  In March 2007, the Board determined that the 
appellant's claim for service connection for hypertension was 
not warranted.  The Board's March 2007 decision is final and 
the appellant did not file a notice of appeal.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1104.


FINDING OF FACT

The veteran's dental trauma is not due to a shell fragment 
wound in service.


CONCLUSION OF LAW

Dental disability was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in March 2001 and August 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim, and the effect of this duty upon 
his claim.  

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to send any 
other medical records supporting his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA outpatient treatment 
records, and VA examinations are of record.  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
§ 17.161 of this chapter, but not for purposes of 
compensation.  See 38 C.F.R. § 3.381(a).

Service medical records dated in November 1968 upon entrance 
reflects that the veteran had carious teeth.  

The veteran underwent a VA dental examination in September 
1971.  The examiner did not find any teeth damaged by trauma.  

The veteran underwent another VA examination in April 2000.  
He stated that he had a bridge placed in his mouth that the 
Army paid for, in 1970.  He claimed that the bridge failed 
about a month ago, and that it had to be removed at the 
Austin VA.  He reported that the front tooth had a root 
canal, and it had begun to crumble, which was the reason for 
the extraction of the tooth and the anterior abutment on the 
fixed partial denture.  

Upon physical examination, the veteran was missing teeth 
numbers 1, 2, 12, 19, 20, 21, 26, and 30.  Number 12 was 
replaced by a fixed partial denture.  Numbers 16 and 32 were 
bony-impacted.  Number 30 was replaced with a removable 
partial denture.  The examiner diagnosed decay in the 
anterior fixed bridge abutment, number 21, which resulted in 
the loss of the anterior abutment tooth and pontes number 19 
and 20.  The examiner opined that it is less likely than not 
that the claimed shell fragment wounds to the jaw and dental 
trauma are due to combat.  

VA outpatient treatment records dated in February 2005 
reflect that the veteran was diagnosed with unspecified 
dental caries.  

The veteran underwent another VA examination in March 2006.  
He stated that around 1970, he was hit in the face with a 
piece of shrapnel, which resulted in some facial scars and 
the loss of a lower left tooth.  He could not state for sure 
exactly which tooth was lost.  He reported that, as a result 
of this trauma, the missing tooth was replaced with a bridge 
and the bridge was subsequently removed 4 years ago due to 
recurrent decay.  He denied any tenderness, numbness, or 
tingling in any areas at time of examination and his main 
dental concern was to see about having the missing mandibular 
left tooth replaced.  

Upon physical examination, the veteran was missing teeth 1, 
2, 12, 19, 20, 21, and 30.  Teeth 16 and 32 were impacted.  
He wore a single tooth removable partial replacing tooth 30.  
He also had a fixed bridge replacing tooth 12, however, there 
was recurrent decay around the margins on tooth 11.  The 
examiner diagnosed missing mandibular left teeth.  The 
examiner noted that the veteran stated that these teeth were 
lost as a result of trauma.  However, the veteran's records 
did not include a past dental record while on active duty.  

The veteran underwent another VA examination in June 2007.  
He reported that he suffered a shrapnel wound caused by a 
rocket propelled grenade resulting in injury to the left side 
of his face and lower jaw.  He was not certain which teeth 
were lost, but they were apparently teeth 19 and 20.  He 
stated that a bridge was constructed shortly after his 
release from active duty, extending from tooth 18 to 21 to 
replace the missing 19 and 20.  According to VA dental 
records, the bridge failed early in 2000.  The bridge was 
sectioned between the 18 abutment and 19 pontic, the anterior 
segment of the bridge was removed, and tooth 21 was 
extracted.  

Upon physical examination, teeth 1, 2, 12, 19, 20, 21, 29, 
and 30 were missing.  No prostheses was required for teeth 1 
and 2.  Tooth 12 was replaced by a bridge extending from 
tooth 11 to 13.  Teeth 19, 20, 21, 29, and 30 were replaced 
by a recently made removable partial denture which was in 
satisfactory condition.  Teeth 16 and 32 were present, but 
were impacted.  The examiner stated that the veteran 
apparently lost teeth 19 and 20 at the time of his service-
connected jaw injury.  The examiner opined that it is at 
least as likely as not, and probably highly likely, that the 
loss of teeth 19 and 20 were as a result of his jaw injury in 
April 1970.  

The veteran underwent another VA examination in February 
2008.  The examiner stated that one page of the veteran's 
dental record and a second page from a civilian dentist's 
records were added to the claims file since the June 2007 VA 
examination.  The examiner reviewed radiographs which showed 
that tooth 19 was missing and 20 was present.  The examiner 
noted that this demonstrated that both 19 and 20 could not 
have been lost at the same time.  The examiner stated that, 
without those radiographs at the June 2007 VA examination, he 
took the veteran's word that he thought both were lost as a 
result of the combat injury.  Based on the newly found 
documents and radiographic evidence, the examiner opined that 
both teeth 19 and 20 were lost at separate times and, 
therefore, could not have been lost as a result of the combat 
injury.  

The regulations listed above clearly prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth.  38 C.F.R. § 3.381.  As 
this condition is not recognized by the applicable 
regulations as a disability for which VA compensation may be 
granted, the veteran's claim is not warranted.  See 38 C.F.R. 
§ 3.381 (periodontal disease is not a disability for 
compensation purposes).  Service connection for missing teeth 
for compensation purposes is not legally permitted, and to 
that extent, as a matter of law this claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The veteran may wish to contact the VA dental clinic for 
further information regarding outpatient dental treatment.


ORDER

The appeal is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


